DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 08 March 2021 is acknowledged.
Claims 19 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 March 2021.

Applicant’s election of the species wherein the vasodilator is a calcium channel blocker; the calcium channel blocker is nifedipine; and the form of the composition is a gel in the reply filed on 08 March 2021 is acknowledged.
Claims 2, 5, 6, 8, and 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 March 2021.

Claims 1, 3, 4, 7, and 9 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Easterling (US 2005/0176782).
Regarding claims 1, 4, 7, and 9, Easterling discloses a medicament and associated treatment involving the use of such medicament for the treatment of vulvodynia (e.g., abstract).  The preferred embodiment of the medicament is gel suspension, which has demonstrated relief from the symptoms of vulvodynia in as little as ten days of treatment (e.g., paragraph [0014]).  The primary active of the gel suspension is any calcium channel blocking agent, but preferably nifedipine (e.g., paragraph [0015]).  Easterling exemplifies the preferred nifedipine-based 2% (or 4%) topical gel formulation, comprising nifedipine and pharmaceutical excipients (e.g., paragraph [0017]).  Therefore, the disclosure of Easterling anticipates the claimed invention.
Regarding the limitations, “for the treatment or prophylaxis of urogenital atrophy syndrome” (claim 1) and “for the treatment of urogenital atrophy syndrome, optionally associated with menopause or estrogen deprivation syndrome” (claim 3), it is noted that said limitations recite intended uses of the of the compositions, and do not provide any structural limitations to the claims apart from what is already claimed (which is already .
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 7, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/952,789 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components.
US ‘789 claims a pharmaceutical composition for the treatment or prophylaxis of ischemic skin, comprising at least one vasodilator; and at least one pharmaceutical excipient (claim 1).  The composition is in a form adapted for topical administration .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  EP 2322177 discloses a preparation based on nifedipine, in synergistic association with one or more active principles and eudermic ingredients, for treating vaginismus (e.g., title; abstract).  The product is for the topical treatment of urogenital disorders (e.g., claim 2).  Suitable forms include a gel (e.g., claim 7).


Conclusion
No claims are allowed at this time.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BARBARA S FRAZIER/Examiner, Art Unit 1611